Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
	While U.S. Patent No. 4,560,037 to Gumkowski et al disclose a floating disc brake 10 having a support 24 that is fixed to a vehicle body and is adjacent to a rotor 22 that rotates together with a wheel, an inner pad 18 provided on an axially inner side relative to the rotor 22; an outer pad 20 provided on an axially outer side relative to the rotor 22, and a yoke 16 supported to the support 24 in an axially movable manner, the yoke 16 including a pad support portion 46/50 that supports the outer pad 20 on an axially outer side of the outer pad 20 (see Figures 3 and 4 and column 2 lines 10-19), wherein the outer pad 20 includes, on its axially outer surface, a pair of pad-side engagement portions 44/66 and 45/66 formed of an elastic material (see Figure 4 and column 2 lines 20-48), wherein the pad support portion 48/50 has a support hole 52 that is open on at least an axially inner surface of the pad support portion 48/50, and the support hole 52 is provided with a pair of yoke-side engagement portions 60,72 on inner side surfaces of the support hole 52 that face each other in a circumferential direction (see column 2 lines 20-48), and wherein the pair of pad-side engagement portions 44/66 and 46/66 and the pair of yoke side engagement portions 60,72 are concavo-convex engaged with each other in the circumferential direction, Gumkowski et al do not disclose that the support hole is a bottomed hole that is not open on an axially outer surface of the pad support portion as now claimed.
	Upon further reconsideration by the examiner and in light of applicant’s remarks filed December 16, 2021, caliper legs 48, 50 of Gumkowski are the claimed 
	It is for this reason that applicant’s invention defines over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        01/26/22